 

Case 20-10343-LSS Doc1591 Filed 10/27/20 Page1of2 ~

FILED
at \'00 o'clock M
or ae Jo-Ra-RORO
United Stas Be rs NC rfe US. Dis reict CovkT
| Desrhict OF VEY Me K/CO
3733 Lomas Mv. SviTe 270- AlGg-vM, &10A

 

 

 

 

 

 

 

ion Aggy on” -
0 bk ECoR Kange bb. - chapakral WIM. FoF!

 

 

 

 

 

x a ys ~~ =
f KE {Claim of SExyal ABUSE AQamsT
| | 7h & Goy Scouts Of JMERICA

 

 

DEAR Cheek fof he VS, Disreict Covel! “
| EF wish To Fil€ A Claim (hy (EDERAL
Count Against ThE Coy Scouts of AMELICA
ii fepireal Be alk uplcy (Oth) -(oshich OME Te

jor Boe Able To Lido put PLESIDD Oye The
Bey Scoyts Beukkiprey) his SET Joy, gv
2 ORO, LESS ZAAN 4A YK), fom Low {N Which
to bile A Setual gust Clayn,

 

 

 

 

 

TF Leo usT Als Yost phe Clerk of Hhis

D/ sect - TO Sirply L OLK ANb SEE which
US. Dist. Covet Lssuen phat Deng lMe ~ GU.
aes fo SAIL, ThE c DisrelcT (oveT SAAT lesser

OVER hat Ewk le-picy froceebipgs ~Sa Lf

 

 

 

 
Cas

e 20-10343-LSS Doc1591 Filed 10/27/20 Page2of2 433374

Mo la‘

Peon

 

CAny ~rle uy CLAIM ph Thay Y,5, DIP he pik) |

 

LR. yar CA wos Leovine this ri fo remAtlon
th en 7 ‘woul sompl ¥ Ask C4N EF LITE My
CLAM of SERVAL ABUSE YK Yok eT, Cover?

 

_2F WAS fA, y Lh. QUQhT Thar DBE E Boy Gout

 

Abuseclams Arian "liss Sonar” suit —
So. Lf TRUE; pitty LBUST TAAL
1M FDEMATION - Luther iby 2 wr.
po FALE pay CLAUS BI ORE DHE DEAL,

 

LZ thik ua Pop Yar
ASSISTANCE. Lid Tp “Tal Quay
4 alte. pe UhisboE on My
_ Lerpse PRE J

 

ACEDECT Ful

 

 

 

 

 

 

 

 
